Case 9:20-cv-00166-RC-ZJH Document 8 Filed 08/08/21 Page 1 of 1 PageID #: 31



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

DONALD FOSTER                                    §

VS.                                              §           CIVIL ACTION NO. 9:20cv166

BILLY JACKSON, ET AL.                            §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Donald Foster, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending the denial of a

motion for temporary restraining order filed by plaintiff as moot.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. The motion for temporary restraining order (doc. no. 6)

is DENIED as moot.



      So Ordered and Signed
      Aug 8, 2021
